 In the Matter Of WESTINGHOUSE ELECTRIC & MANUFACTURING COM-PANY (WILKES BARRE, PENNSYLVANIA)andUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, LOCAL 137 (AFFILIATEDWITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONS)Case No. R-2477.-Decided May 6, 1941.Jurisdiction:electrical equipment manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto accord union recognition until it is certified by the Board ; election un-necessary :membership cards compared with pay roll ; Company had no,objection to certification upon the record.Unit Appropriate for Collective Bargaining:all employees of the Company atone of its plants, excluding salesmen, office employees, and supervisory em-ployees; stipulation as to.Mr. C. A. Reinavald,of New York, N. Y.,Mr. A. D. Hunt,of Phila-delphia, Pa., andMr. H. B. Leady,ofWilkes Barre, Pa., for theCompany.Mr. Carl BersingandMr. Richard Linsley,of Philadelphia, Pa.,andMr. Carl NorwigandMr. Thomas Young,ofWilkes Barre,Pa., for the Union.Mr. Herbert Shenkin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn February 27, 1941, United Electrical, Radio & Machine Work-ers of America, Local 137 (affiliated with the Congress of IndustrialOrganizations), herein called the Union, filed with the RegionalDirector for, the Fourth Region (Philadelphia, Pennsylvania)' apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Westinghouse Electric &Manufacturing Company (Wilkes Barre, Pennsylvania), herein calledthe Company, and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On March 26, 1941,the National Labor Relations Board, herein called the Board, acting31 N., L R. B., No. 104.616 WESTINGHOUSE ELECTRIC &, MANUFACTURING CO.617pursuant to Section 9 (c) of the Act and Article III, Section 3,-ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the -Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On March 31, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.Pursuant to the notice a hearing was held on April 15,1941, atWilkes Barre, Pennsylvania, before Jerome I. Macht, theTrial Examiner duly designated by the Chief Trial Examiner.TheCompany and the Union were represented by their representativesand participated in the hearing.Full opportunity to be heard, toexamine and cross-exiymine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the courseof the hearing the Trial Examiner made several rulings on motionsand on objections to the admission of evidence.The Board hasreviewed all the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYWestinghouse Electric & Manufacturing Company is a Pennsyl-vania corporation, with its principal office and place of business inPittsburgh, Pennsylvania.It is engaged in the manufacture, sale,and distribution of a wide variety of electrical machinery and equip-ment and has plants, service departments, and sales agencies invarious parts of the United States.Only the Wilkes Barre, Penn-sylvania, servicing plant is involved in the present proceeding.Atthis plant the Company is engaged in the servicing and repair ofvarious types of electrical machinery and equipment manufacturedand sold by the Company.A substantial amount of the raw mate-rials necessary for the operation of the Wilkes Barre plant and asubstantial amount of the electrical equipment serviced there isshipped to the Wilkes Barre plant from points outside the State ofPennsylvania.A substantial amount of the electrical equipmentserviced at the Wilkes Barre plant is shipped to points outside theState' of Pennsylvania. , The respondent stipulated at the hearingthat it was engaged in commerce at the Wilkes Barre plant withinthe meaning of the Act.III.THE ORGANIZATIONINVOLVEDUnited Electrical, Radio & Machine Workers of America, Local137 (affiliated with the Congress of IndustrialOrganizations), is a 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor organization admitting to 'membership employees of theCompany.M. THEQUESTION CONCERNING REPRESENTATIONThe Company has refused to grant the Union exclusive bargainingrights until the Union is certified as such representative by theBoard.A statement of the Regional Director, introduced in evidence, indi-cates that a substantial number of the Company's employees withinthe unit alleged and hereinafter found to be appropriate have desig-nated the Union as their bargaining representative.'We find thata question has arisen concerning the representation of employees ofthe Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hadarisen, occurring in_ connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceV. THE APPROPRIATE UNITIn accordance with a stipulation of, the 'parties at the hearing wefind that all the employees of the Company at the Wilkes Barre plant,excluding salesmen, office employees, and supervisory employees(supervisory employees being defined to mean manager, foremen, andassistant foremen), constitute a unit appropriate for the purposesof collective bargaining, and that said unit will insure to employeesof the Company at the Wilkes Barre plant the full benefit of theirright to self-organization and to collective bargaining, and otherwiseeffectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing the union representatives requested the Board tocertify the Union on the basis of the evidence in the record.TheCompany does not oppose this request, nor join in it; its position is1 The Regional Director reported that he had examined 28 signed applications for mem-bership in the Union, all of which were dated during the month of February 1941.Hefurther reported that he had checked the'pay roll of March 4, 1941, for the Wilkes Barreplant, found that there Mere 36 persons in the unit alleged by the Union to be appropriate,and that the name of each of the 28 persons who had signed applications for membershipin the Union was on that pay roll.` WESTINGHOUSE ELECTRIC & MANUFACTURING CO.619that the matter is for the Board to decide, and that if the Board feelsjustified in certifying the Union on the record the Company has noobjection.,The Union introduced its membership cards into evidence at thehearingThe Company's representative' examined these cards, andagreed that the signatures thereon were genuine.A copy of theCompany's pay roll as of April 1, 1941, was introduced-into evidence;there are, according to this pay roll, 28 employees in the appropriateunit.2Twenty-six of these employees, according to the evidence, aremembers of the Union in good standing as of April 1, 1941.3Weshall, therefore, certify the Union as the exclusive representative ofthese employees.Upon the basis of the above findings of fact and the entire recordin the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees ofWestinghouse Electric & ManufacturingCompany (Wilkes Barre, Pennsylvania), within the' meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All the employees of the Company at the Wilkes Barre plant,excluding salesmen, office employees, and supervisory employees(supervisory employees being defined to mean manager, foremen, andassistant foremen), constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.3.United Electrical, Radio & Machine Workers of America, Local137, (affiliated with the Congress of Industrial Organizations) has'been designated and selected by a majority of the employees in theabove unit as their representative for the purposes of ,collective bar-gaining, and is the exclusive representative of all the employees insaid unit, within the meaning of Section 9 (a) of the National 'Labor,Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended,2 The discrepancy between this pay roll and the one examined by the Regional Director isaccounted for by resignations and absences because of military training.The secretary-treasurer of the Union testified as to dues payments, and produced theofficial dues book of the Union for inspection by all parties., 620DECISIONSOF NATIONALLABOR RELATIONS BOARDIT IS HEREBY CERTIFIEDthat United Electrical, Radio & MachineWorkers of America, Local 137 (affiliated with the Congress of In-dustrial Organizations) has been designated and selected by a ma-jority of the employees of Westinghouse Electric & ManufacturingCompany (Wilkes Barre, Pennsylvania), excluding salesmen, officeemployees, and supervisory employees (supervisory employees beingdefined to mean manager, foremen, and assistant foremen), as theirrepresentative for the purpose of collective bargaining, and that,pursuant to the provisions of Section 9 (a) of the` National LaborRelationsAct,United Electrical, Radio & MachineWorkers ofAmerica, Local 137 (affiliated with the Congress of Industrial Or-ganizations) is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay,wages,hours of employment, and other conditions of employment.